Judgment, Supreme Court, Bronx County (John S. Moore, J.), rendered May 24, 2002, convicting defendant, after a jury trial, of murder in second degree, and sentencing him to 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The *762People’s case included reliable identifications of defendant by four eyewitnesses to the murder as well as testimony from a fifth eyewitness who was able to identify defendant’s clothing.
The court properly denied defendant’s suppression motion. The record supports the court’s findings that the police had reasonable suspicion upon which to detain defendant, and that the prompt showup was not unduly suggestive.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims. Concur — Tom, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.